Citation Nr: 0506166	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

A hearing was held before the Board sitting at the RO in 
November 2004.  A transcript of the testimony provided has 
been added to the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Reasons for remand:  (1) Testimony at hearing about receipt 
of Bronze Star Medal after discharge from service:  The 
veteran claims that his PTSD is the result of his exposure to 
several combat-related stressor incidents that occurred 
during his period of active duty in the Republic of Vietnam.  
His DD214 and DA20 military service records show that his 
Military Occupational Specialty (MOS) was as a sound ranger 
in an artillery unit and that he served in Vietnam from June 
1970 to June 1971.  However, his records do not show that he 
participated in combat against enemy forces or that he was 
ever awarded any military decorations that would indicate 
participation in combat.  His military records only show that 
he was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  In 
this regard, the veteran reported that he had been awarded 
the Bronze Star Medal after his discharge from active duty, 
although he acknowledged that his DD214 did not reflect this 
award.  He stated, however, that his Bronze Star Medal was 
not awarded for valor when asked at the November 2004 Travel 
Board hearing.  Nevertheless, it may be useful to determine 
the circumstances leading up to his being decorated with the 
Bronze Star Medal if, in fact, he did receive one for the 
meritoriousness of his military service.  Therefore, the case 
should be remanded so that the veteran may be asked to 
provide copies to VA of any official documentation that 
accompanied his award of a Bronze Star Medal.

(2)  USASCRUR development needed:  The veteran reported being 
exposed to several combat stressors in service.  He 
specifically relates that he was traveling in a convoy that 
came under enemy mortar attack, during which the entire 
convoy was pinned down for approximately 30 - 45 minutes 
before American gunship helicopters arrived to suppress the 
enemy attack and allow the convoy to continue on its way.  
According to the veteran, several casualties were sustained 
among the American troops and soldiers of the South 
Vietnamese Army, and he saw a limbless and headless human 
torso and also the body of a South Vietnamese soldier impaled 
on the awning rack of a jeep that had flipped over during the 
attack.  The veteran believed that this incident occurred 
some time between March 1971 - May 1971.  His DA 20 military 
service records show that he was attached to Battery F, 26th 
Artillery during this time.  The case should therefore be 
remanded so that a request may be made to the United States 
Armed Services Center for Unit Records Research (USASCRUR) to 
obtain the records of Battery F, 26th Artillery, for the 
period of March 15, 1971 - May 15, 1971 during its Vietnam 
deployment in order to verify the reported stressor.  The 
Board has selected the 60-day period described above, 
pursuant to the statements of the veteran and the guideline 
provisions of M21-1, Part III, 5.14c(3), regarding requests 
to USASCRUR for unit records research.

The veteran also reported that he had additional stressors 
that occurred during the aforementioned time frame of March 
1971 - May 1971, which included coming under an enemy 
shelling attack in which approximately 17 American casualties 
were sustained, and also witnessing while on base the 
explosion of a helicopter in mid-flight that was piloted by 
an American officer whom he befriended who was attached to an 
aviation unit based adjacent to the veteran's artillery unit.  
USASCRUR should be asked to research the unit records of 
Battery F, 26th Artillery, for the period of March 15, 1971 - 
May 15, 1971 to verify these stressors.  In this regard, 
USASCRUR should determine whether or not there was a U.S. 
Army aviation unit stationed adjacent to Battery F, 26th 
Artillery, and, if so, USASCRUR should determine if any of 
its helicopters were lost in flight while flying in the 
airspace within visual range of the aviation unit's airbase.

(3)  Conflicting medical evidence regarding PTSD diagnosis:  
The veteran filed his claim for service connection for PTSD 
in October 2002.  Although a VA psychiatrist diagnosed the 
veteran with major depressive disorder with psychotic 
features and alcohol dependence, the examiner determined that 
the veteran did not have a diagnosis of PTSD on examination 
in May 2002.  Subsequent VA psychiatric treatment notes dated 
in 2003 - 2004 show diagnostic impressions of PTSD linked to 
combat-related in-service stressors.  Some impressions were 
presented in the record by VA psychiatrists.  Therefore, the 
Board finds that a remand is warranted so that the veteran 
may be provided with a VA psychiatric examination to 
determine his diagnosis on Axis I and the nature of the 
relationship, if any, between the diagnosis obtained and any 
corroborated stressor events that allegedly occurred during 
his period of active duty.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide any copies of the 
official documentation associated with 
his award of a Bronze Star Medal.  The RO 
military records specialist should also 
contact the National Personnel Records 
Center (NPRC) and request that the NPRC 
provide notice of any changes, revisions, 
upgrades, or updates to the veteran's DD 
214 and record of military service, 
including any decorations that may have 
been awarded to him after his discharge 
from active duty.

2.  The RO should contact USASCRUR at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide information that 
might verify the veteran's stressors.  
USASCRUR should be asked to research the 
unit records of Battery F, 26th 
Artillery, for the period from March 15, 
1971 to May 15, 1971.  USASCRUR should be 
asked to discuss whether or not the unit 
records show that a convoy of troops 
attached to this unit came under enemy 
attack during the aforementioned period; 
whether or not the unit records show that 
its base came under enemy shelling attack 
and sustained over a dozen casualties 
during the aforementioned period; and 
whether or not a U.S. Army aviation unit 
was stationed adjacent to its base and, 
if so, whether or not the aviation unit 
lost any helicopters in flight while 
within visual range of the aviation 
unit's base during the aforementioned 
period.

3.  If USASCRUR verifies any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressors alleged by the veteran.  
This report is then to be added to the 
claims folder.

4.  Thereafter, if and only if USASCRUR 
verifies any of the aforementioned 
stressors, the veteran must be scheduled 
for a comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  The entire claims file, to 
include the summary report of the 
corroborated stressors, must be made 
available to the examiner in conjunction 
with this examination.  The examiner 
must be instructed that only the 
veteran's stressor accounts described 
above may be considered for the purpose 
of determining whether the veteran has 
PTSD for service connection purposes.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
the veteran's alleged combat-related 
stressors were sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current PTSD and one or more of the 
aforementioned stressors if one or more 
are found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

5.  The RO must inform the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim on 
appeal should be readjudicated.  If the 
benefit remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


